                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JONATHAN MALCOLM,                                                     CIVIL ACTION
          Plaintiff,
                                                                       NO. 19-239
                      v.

 REGAL IDEAS, INC., et al.,
           Defendants.


                                                               ORDER
 Baylson, J.                                                                                       July 15, 2021


          For the reasons stated in the foregoing Memorandum, Defendant’s Motion to Strike and

Exclude Wagner and Yarus is DENIED, and Plaintiff’s Motion to Exclude Ver Halen is

GRANTED IN PART, with the remainder of issues raised by the Motion to be decided at trial.




                                                                                              BY THE COURT:
                                                                                          /s/ Michael M. Baylson
                                                                                _____________________________
                                                                                    Michael M. Baylson, U.S.D.J.




o:\civil 19\19-239 malcolm v regal ideas\20210715 daubert order.docx
